Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Vasogen Announces First Quarter 2009 Results MISSISSAUGA, ON, April 13 /CNW/ - Vasogen Inc. (NASDAQ:VSGN; TSX:VAS) today reported the results of operations for the three months ended February 28, 2009. All dollar amounts referenced herein are in Canadian dollars unless otherwise noted. At February 28, 2009, our cash and cash equivalents totaled $7.3 million, compared with $8.6 million at November 30, 2008. We incurred a net loss for the three months ended February 28, 2009 of $1.9 million, or $0.09 per common share, compared with a net loss of $5.3 million, or $0.24 per common share for the same period in 2008. This decrease is the result of a significant reduction in the number of employees and a decision not to incur material expenditures to advance our products during the
